Order entered March 6, 2014




                                                   In The
                                       Court of Appeals
                                Fifth District of Texas at Dallas
                                            No. 05-14-00037-CV

                                IN THE INTEREST OF J.D.B., A CHILD

                           On Appeal from the 304th Judicial District Court
                                        Dallas County, Texas
                                 Trial Court Cause No. 12-771-W

                                                  ORDER
       This is an accelerated appeal from a judgment terminating appellants’ parental rights.       The

reporter’s record was due January 19, 2014. We have twice extended the deadline, granting the substitute

court reporter an additional forty days to file the record. The record still, however, remains unfiled.

Accordingly, we ORDER substitute court reporter Kelly Simmons to file the record no later than

March 12, 2014. Failure to file the record by the deadline may result in the Court utilizing any means

available under the law to obtain the record, which may include ordering Ms. Simmons to show cause

why she should not be held in contempt for failure to comply with this Court’s orders.

       We DIRECT the Clerk of the Court to send a copy of this order to (1) Ms. Simmons; (2) Kelly L.

Pelletier, Official Court Reporter of the 304th Judicial District Court; (3) the Honorable William A.

Mazur, Jr., Presiding Judge of the 304th Judicial District Court; and (4) all parties.




                                                              /Elizabeth Lang-Miers/
                                                              ELIZABETH LANG-MIERS
                                                              JUSTICE